DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1, 4-7, 10-14, 16, 18-20, 23, 24, and 26-34 are pending in the case. Claims 1, 7, 13, and 20 are independent claims. Claims 2, 3, 8, 9, 15, 17, 21, 22, and 25 have been cancelled. Claim 34 is a new claim.
Acknowledgement is made of Applicant’s claim for domestic benefit of provisional application 62/359,428 filed July 7, 2016.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-7, 10-12, 24, 26, 30, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mungo et al. (US 2011/0200052 A1), in view of Kile, JR. (hereinafter Kile, US 2009/0300016 A1).

Regarding claim 1, Mungo a system for managing assets of building management systems, the system comprising:
an application server for storing information concerning the assets of the building management systems (data repository 222 of FIG. 2 and [0064]: data stored include alarm and status of devices 106 as seen in FIG. 1; [0068]: the repository is implemented in a database as part of the Platform 102/application server; [0149]: data stored include status information captured from devices 106, or assets. FIG. 30 further shows captured status information of the equipment 3000 for remote surveillance, for example, that manage a building at a particular site in Rome as evidenced by tree view object 2702. Further support that these equipment belong to a building can be seen in the resource status window 3602 of FIG. 36 displaying the same equipment and [0359], which group equipment in the same building), the assets being organized in groups (FIGS. 27-31 and [0349-0353]: assets are organized into various groups as shown in the tree view object 2702); and
user devices (monitoring web console 266 of FIG. 2, [0072], [0075-0077], and [0119]: third party devices access platform 102 via web portals 260 and 262. These third party devices which manage alarms are considered as monitoring web consoles 266) for displaying a graphical user interface (web console interface 2600 in FIGS. 27-31 as described in [0345-0348]), the graphical user interface including:

the status pane for displaying information about assets in the groups (FIGS. 29-30 and [0351-0352]: For example, equipment list 2904 in either FIG. 29 or 30 displays information about devices/assets in the groups like status of the assets).

	While Mungo teaches that the group selector allows for filtering a display of information for assets in a status pane only for the selected one or more groups, Mungo does not explicitly teach the group selector includes a mode selector that enables a 
	Kile teaches a group selector for selecting groups, wherein the group selector enables a user to select the groups, and in response to the selection of a group, one or more child groups of the selected group are revealed or hidden (FIGS. 5-9, [0036], [0038-0044]: the user may use group selector, which includes various filters 504, 510, 514, 520, and 528. User’s selection of a group, like at 533 of filter 520, reveals one or more child groups), and the group selector includes a mode selector that enables a display of information for assets in a status pane only for the selected one or more groups (FIG. 4 and [0032-0033]: mode selector corresponds to the user interface element illustrated in FIG. 4 as operable in two modes; [0028], FIG. 10, and [0045-0050]: when the mode selector is enabled, that is turned on, a data set would be filtered corresponding to the selected one or more groups).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the group selector of Mungo to incorporate the teachings of Kile and have the group selector include a mode selector that enables a display of information for assets in a status pane only for the selected one or more groups. Doing so would allow the user to activate filters via the mode selector when the user is determinately finished selecting the one or more groups. This would conserve processing resources as filtering of the data displayed in the status pane, like the status pane of Mungo, does not have to be immediately updated even when the user is not done selecting the desired one or more groups for filtering. This would also conserve processing resources in the sense that the system does not have 

Regarding claim 4, Mungo in view of Kile teaches wherein the system as claimed in claim 1. Mungo further teaches wherein the group selector represents groups as a hierarchy of parent and child graphical node icons (tree view object 2702 of FIGS. 27-30: groups are organized into parent and child graphical node icons. The child icons are groups which are indented further to the right underneath their parent group, such as the child icons for mobile equipment expanded underneath their parent icon for a site building in Rome seen in FIG. 30 and [0351-0352]) (See also example of FIG. 6 and [0038] of Kile).

Regarding claim 5, Mungo in view of Kile teaches system as claimed in claim 4. Mungo further teaches wherein the parent graphical node icons represent higher level groups in the group hierarchy (FIGS. 27-31 and [0349-0353]: For example, the parent icons for “Site” as seen in FIGS. 29 and 30 are higher level groups in the group hierarchy as they are expandable to view their children “Mobile Equipment”).

Regarding claim 6, Mungo in view of Kile teaches the system as claimed in claim 4. Mungo further teaches wherein the child graphical node icons represent lower level groups in the group hierarchy (FIGS. 27-31 and [0349-0353]: For example, the 

Regarding claim 24, Mungo in view of Kile teaches the system as claimed in claim 1. Mungo further teaches wherein the information displayed via the status pane is filtered based on a plurality groups selected via the group selector, wherein the status pane displays information about assets in the plurality of groups selected via the group selector in response to selection of the groups (Mungo, [0349-0352] and FIGS. 27-30: the tree view object 2702/group selector displays assets’ information in the status pane in correspondence with the selection of a plurality of groups. In this case, the user selects a project 2802 in FIG. 28 and then selects a site 2902 for Rome in FIG. 29 to arrive at the status pane displayed in FIG. 30 which displays equipment list 2904 for assets specific to the project and site groups selected) (See also Kile [0026], [0028], FIG. 10, and [0048] for generating a filtered data set).

Regarding claim 26, Mungo in view of Kile teaches the system as claimed in claim 1. Mungo further teaches wherein the groups are based on geographical and physical divisions of a premises or organization, tasks and objectives of the user, and/or risk levels for the assets (FIGS. 27-31 and [0349-0353]: The groups are based on the geographical and physical divisions of a specific site in Rome, for instance, which is analogous to the disclosure made in [0359]).

Regarding claim 30, Mungo in view of Kile teaches the system as claimed in claim 1. Kile further teaches wherein when the mode selector is disabled, information about all assets/data for all groups is displayed in the status pane/area displaying data associated with the groups, and selection of groups in the group selector causes the one or more child groups of the selected group to be revealed or hidden but does not change or filter the information for the assets/data displayed in the status pane/area displaying data associated with the groups (FIGS. 5-9 and [0035-0045]: the mode selector is disabled, as indicated by at least 820 of FIG. 9. Selection of groups in the group selector allow reveal of one or more child groups but does not change or filter the information of data displayed as filter state indicator associated with element 822 is disabled, and thus filters are not active. Note that data is displayed as supported in [0021] and [0028] and would reflect the status of filters, based on the mode selector and selected groups), and when the mode selector is enabled, the status pane/area displaying data associated with the groups is filtered to include only those assets/data within selected groups in the group selector pane (FIG. 10 and [0045-0050]: when the mode selector is enabled, as seen in 902, a filtered data set would appear with respect to data within selected groups in the group selector pane).

Regarding claim 34, Mungo in view of Kile teaches the system as claimed in claim 1. Mungo further teaches wherein the group selector further comprises node icons representing the groups (tree view object 2702 of FIGS. 27-30: groups are organized into parent and child graphical node icons. The child icons are groups which are indented further to the right underneath their parent group, such as the child icons for 
Kile further teaches the group selector enabling the user to select and de-select the mode selector (FIG. 4 and [0032-0033]: mode selector corresponds to the user interface element illustrated in FIG. 4 as operable in two modes and can be selected, or activated, and de-selected, or deactivated; [0028], FIG. 10, and [0045-0050]: when the mode selector is enabled, that is turned on, a data set would be filtered corresponding to the selected one or more groups);
the mode selector enabling a multi mode of the graphical user interface in response to selection of the mode selector and enabling a single mode of the graphical user interface in response to de-selection of the mode selector (FIG. 4 and [0032-0033], FIGS. 9-10, and [0044-0050]: a multi mode of the GUI is enabled when the filters are activated due to selection of the mode selector. In contrast, a single mode of the GUI is enabled when the filters are inactive due to de-selection of the mode selector);
while in the single mode, displaying information about all assets for all groups in the status pane and, in response to selection of a node icon for a selected group, revealing or hiding node icons for one or more child groups of the selected group but 
while in the multi mode, in response to selection of node icons for one or more selected groups, filtering the information about the assets displayed in the status pane to include only information for assets of the one or more selected groups (FIG. 10 and [0045-0050]: when the mode selector is enabled, as seen in 902, a filtered data set would appear with respect to data within selected groups in the group selector pane).

Regarding claims 7 and 10-12, the claims recite a method for managing assets of building management systems, the method comprising corresponding limitations to claims 1 and 4-6, respectively, and are therefore rejected on the same premises.

Claims 13, 16, 19, 20, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raju (US 2014/0189887 A1), in view of Toro (US 2015/0332198 A1).

Regarding claim 13, Raju teaches a system for managing assets of building management systems, the system comprising:

user devices (client devices 104 of FIG. 1) for displaying a graphical user interface (client device 104 of FIG. 2 and [0055]: client device includes a display device 219 for displaying a GUI), the graphical user interface including:
a status graphic providing information concerning the status of the assets of the associated building management system, the status graphic including segments corresponding to groups of assets with the same status (FIG. 20A and [0121]: For example, status graphic is pie chart 2003 showing “status for the collectivity of assets”. Pie chart 2003 includes segments corresponding to groups of assets sharing statuses for “No Impact”, “Closed”, and “Open” as indicated by buttons 2004); and
a status pane for displaying textual information for the assets, wherein, in response to selection corresponding to a segment in the status graphic, the textual information displayed in the status pane is filtered to include only information for assets represented by the selected segment (FIG. 20B and second half of [0121]: In this example, the “Closed” status is selected via buttons 2004, so status pane/window 2008 lists only assets having the “Closed” status, thereby filtering from a full list of assets).
Raju does not explicitly teach directly selecting a segment in the status graphic to display corresponding information in the status pane.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raju to incorporate the teachings of Toro and directly select a segment in the status graphic to display corresponding information in the status pane. Doing so would increase interactivity with the status graphic by allowing the user to directly select on the segments of the graphic. This would prevent the user from accidentally selecting the wrong status in case the user incorrectly associates a segment with the wrong key or representation for a status. Further, selection of a segment to filter information would minimalize secondary or irrelevant information from the status pane for a clearer visual representation, displaying only the desired information. Selection of the desired or relevant segment could then prompt additional information to the user depending on what specific segment of the graphic the user intends to further inquire, as shown by Toro. This reduces presenting 

Regarding claim 16, Raju further teaches the system as claimed in claim 13, wherein the segments are arcs arranged along a common circle (pie chart 2004 of FIG. 20A).

Regarding claim 19, Raju in view of Toro teaches the system as claimed in claim 13. Raju further teaches wherein the status graphic further includes textual annotations indicating a number of assets represented by each of the segments (pie chart 2004 of FIG. 20A and [0121]: pie chart 2004 displays “the numbers of assets having different statuses”. In terms of the number of assets, the figure denotes “147” for “No Impact”, “9” for “Closed”, and “2” for “Open”.).

Regarding claim 20, the claim recites a method for managing assets of building management systems, the method comprising corresponding limitations to claim 13 and is therefore rejected on the same premise.

	Regarding claim 27, Raju in view of Toro teaches the system as claimed in claim 13. Raju further teaches wherein each segment is rendered in a different color representing a context-specific meaning associated with the groups of assets corresponding to the segments (FIG. 20A: each segment is rendered in a different color representing context-specific meaning such as “No Impact”, “Closed”, and “Open” as .

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raju (US 2014/0189887 A1), in view of Toro (US 2015/0332198 A1), and in view of Fletcher et al. (US 2014/0325363 A1).

Regarding claim 14, Raju in view of Toro teaches the system as claimed in claim 13. Although Raju teaches the statuses indicating normal, “open”, and “closed” states (FIG. 20A and [0121]: “No Impact” corresponds to a normal state), Raju in view of Toro does not explicitly teach statuses indicating offline, fault, and alarm.
Fletcher further teaches wherein the statuses include normal, offline, fault, and alarm ([0032]: “For example, performance states in a virtual machine environment can indicate whether the performance for a specific entity (virtual machine or host system) is in a critical state (red), a warning state (orange), a normal state (green), or an unknown /offline state (gray).” The critical, warning, normal, and unknown/offline states are equivalent to the alarm, fault, normal, and offline statuses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raju in view of Toro to incorporate the teachings of Fletcher and include all statuses indicating normal, fault, offline, and alarm. Doing so would distinguish another level of abnormality in maintenance of nodes. A critical/alarm state would help distinguish equipment in dire need of attention from equipment in the fault state that are experiencing abnormalities but are not to the extent .

Claims 18, 23, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raju (US 2014/0189887 A1), in view of Toro (US 2015/0332198 A1), and in view of Miles et al. (US 9098831 B1).

	Regarding claim 18, Raju in view of Toro teaches the system as claimed in claim 13. Raju in view of Toro does not explicitly teach wherein selection of a segment in the status graphic causes a change in the appearance of the selected segment to indicate its selection.
	Miles teaches selection of a segment in the status graphic causes a change in the appearance of the selected segment to indicate its selection (sub-section 612 of FIG. 6C and Col. 7, lines 35-48: selection of an arc in the status graphic causes the arc to enlarge/become wider relative to the other arcs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raju in view of Toro to incorporate the teachings of Miles and have selection of a segment in the status graphic cause a change in the appearance of the selected segment to indicate its selection. Doing so would emphasize to the user the segment of the graphic he/she has selected so as to ensure to the user accurate selection of the desired segment.

Regarding claim 23, the claim recites a method with corresponding limitations to claim 18 and is therefore rejected on the same premise.

Regarding claim 29, Raju in view of Toro teaches the system as claimed in claim 13. Raju in view of Toro does not explicitly teach wherein selection of an arc in the status graphic causes the arc to become wider relative to other arcs.
	Miles teaches wherein selection of an arc in the status graphic causes the arc to become wider relative to other arcs (sub-section 612 of FIG. 6C and Col. 7, lines 35-48: selection of an arc in the status graphic causes the arc to enlarge/become wider relative to the other arcs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raju in view of Toro to incorporate the teachings of Miles and have wherein selection of an arc in the status graphic causes the arc to become wider relative to other arcs. Doing so would emphasize to the user the segment of the graphic he/she has selected so as to ensure to the user accurate selection of the desired segment.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raju (US 2014/0189887 A1), in view of Toro (US 2015/0332198 A1), and in view of Sexton et al. (US 7603458 B1).

	Regarding claim 28, Raju in view of Toro teaches the system as claimed in claim 27. Raju in view of Toro does not explicitly teach wherein segment associated 
	Sexton further teaches wherein segment associated with a normal status is rendered in green, a segment associated with an alarm status is rendered in red, and a segment associated with a warning status is rendered in yellow (Col. 11, lines 6-16: a red segment indicates fatal or critical/alarm status, a yellow segment indicates a warning status, while a green segment indicates informational/normal status.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raju in view of Toro to incorporate the teachings of Sexton and have wherein a segment associated with a normal status be rendered in green, a segment associated with an alarm status be rendered in red, and a segment associated with a warning status be rendered in yellow. Doing so would assist users in distinguishing between levels of alarms at a more granular level so that the user can quickly discern which assets require immediate attention by associating red with critical status, for instance.

Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raju (US 2014/0189887 A1), in view of Toro (US 2015/0332198 A1), in view of Fletcher et al. (US 2014/0325363 A1), in view of Sexton et al. (US 7603458 B1), and in view of Miles et al. (US 9098831 B1).

Regarding claim 31, Raju in view of Toro teaches the system as claimed in claim 16. Raju further teaches the status graphic further includes textual annotations indicating a number of assets represented by each of the segments (pie chart 2004 of FIG. 20A and [0121]: pie chart 2004 displays “the numbers of assets having different statuses”. In terms of the number of assets, the figure denotes “147” for “No Impact”, “9” for “Closed”, and “2” for “Open”.), each segment is rendered in a different color representing a context-specific meaning associated with the groups of assets (FIG. 20A: each segment is rendered in a different color representing context-specific meaning such as “No Impact”, “Closed”, and “Open” as evidenced by the legend, or buttons 2004, and the shading of the segments, themselves).
Although Raju teaches the statuses indicating normal, “open”, and “closed” states (FIG. 20A and [0121]: “No Impact” corresponds to a normal state), Raju in view of Toro does not explicitly teach wherein the statuses include offline, fault, and alarm, with segments associated with the normal status rendered in green, segments associated with the alarm status rendered in red, and segments associated with a warning status rendered in yellow, and selection of an arc in the status graphic causes the arc to become wider relative to other arcs.
Fletcher further teaches wherein the statuses include normal, offline, fault, and alarm ([0032]: “For example, performance states in a virtual machine environment can indicate whether the performance for a specific entity (virtual machine or host system) is in a critical state (red), a warning state (orange), a normal state (green), or an unknown /offline state (gray).” The critical, warning, normal, and unknown/offline states are equivalent to the alarm, fault, normal, and offline statuses).

Raju in view of Toro and in view of Fletcher does not explicitly teach segments associated with the normal status rendered in green, segments associated with the alarm status rendered in red, and segments associated with a warning status rendered in yellow.
Sexton further teaches wherein segment associated with a normal status is rendered in green, a segment associated with an alarm status is rendered in red, and a segment associated with a warning status is rendered in yellow (Col. 11, lines 6-16: a red segment indicates fatal or critical/alarm status, a yellow segment indicates a warning status, while a green segment indicates informational/normal status.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raju in view of Toro and in view of Fletcher to incorporate the teachings of Sexton and have wherein a segment associated with a normal status be rendered in green, a segment associated with an alarm status be rendered in red, and a segment associated with a warning status be rendered 
Raju, in view of Toro, in view of Fletcher, and in view of Sexton, does not explicitly teach selection of an arc in the status graphic causes the arc to become wider relative to other arcs.
Miles teaches wherein selection of an arc in the status graphic causes the arc to become wider relative to other arcs (sub-section 612 of FIG. 6C and Col. 7, lines 35-48: selection of an arc in the status graphic causes the arc to enlarge/become wider relative to the other arcs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raju in view of Toro, in view of Fletcher, and in view of Sexton to incorporate the teachings of Miles and have wherein selection of an arc in the status graphic causes the arc to become wider relative to other arcs. Doing so would emphasize to the user the segment of the graphic he/she has selected so as to ensure to the user accurate selection of the desired segment.

Regarding claim 32, Raju in view of Toro, in view of Fletcher, in view of Sexton, and in view of Miles teaches the system as claimed in claim 31. Raju teaches a list of assets with asset names (window 2008 of FIG. 20B and second half of [0121]).
Toro further teaches wherein the status pane lists the assets with asset names in a first column and status information in one or more additional columns for each of the listed assets (FIG. 13 and [0134]: status pane/list 1304 lists project names in a first .

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raju (US 2014/0189887 A1), in view of Toro (US 2015/0332198 A1), in view of Fletcher et al. (US 2014/0325363 A1), in view of Sexton et al. (US 7603458 B1), in view of Miles et al. (US 9098831 B1), and in view of Chu et al. (US 2016/0026773 A1).

Regarding claim 33, Raju in view of Toro, in view of Fletcher, in view of Sexton, and in view of Miles teaches the system as claimed in claim 32. Raju in view of Toro, in view of Fletcher, in view of Sexton, and in view of Miles does not explicitly teach wherein, in response to selection of the status pane, the status pane expands to overlap the status graphic and displays more detailed information including dirtiness, inspection, service, and update information for each asset.
Chu teaches wherein, in response to selection of the status pane, the status pane expands to overlap the status graphic and displays more detailed information 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Raju in view of Toro, in view of Fletcher, in view of Sexton, and in view of Miles to incorporate the teachings of Chu and in response to selection of the status pane, the status pane expands to overlap the status graphic and displays more detailed information. Doing so would allow the user to access more information about the statuses of assets in a wider area of screen. This would not limit the user to a smaller area size despite accessing more detailed information, which would condense too much information and make viewing difficult for the user.
Although the references do not singularly teach detailed information including dirtiness, inspection, service, and update information, this information include arbitrarily selected statuses displayed for assets from all kinds of statuses. This list of statuses is denominational and not functionally limiting. It would be obvious to substitute these attributes to be displayed as additional statuses when the status pane is expanded so as to provide supplemental details about the assets.

Response to Amendment
The amendment filed July 6, 2020, has been entered. Claims 1, 4-7, 10-14, 16, 18-20, and 23-33 are pending in the case. Applicant’s amendments have resulted in the removal of the 112(b) rejections raised in the previously mailed Non-Final Office Action.

Response to Arguments
Applicant's arguments filed 12/18/2020, have been fully considered but they are not persuasive.

In Remarks, Applicant argues:

As for claims grouped with independent claims 1 and 7, including new claim 34, Mungo does not teach a mode selector as claimed.

(b)    As for independent claims 13 and 20, one of ordinary skill in the art would not have been motivated to combine the system of Raju with the list filtering taught by Toro in the manner claimed by the Office Action.

Examiner respectfully disagrees.

Regarding point (a), Applicant’s arguments with respect to these claims have been considered but are moot because the new ground of rejection does not rely on any 

Regarding point (b), the argument presented by Applicant is the same argument presented by Applicant in the Remarks filed 07/06/2020 and 11/30/2020. Examiner herein reinstates why Applicant’s argument is unpersuasive. Both Raju and Toro teach displaying a status graphic and a status pane, related to the status graphic, to display status information. While Raju possesses both the status graphic (FIG. 20A and [0121]) and status pane (FIG. 20B and [0121]), Raju does not explicitly teach directly selecting a segment in the status graphic to display corresponding information in the status pane. Thus, Toro was incorporated because Toro discloses a status graphic/pie chart that has been divided into different status segments, each of these segment being selectable so as to display corresponding information related to the selected status in the status pane/filterable list 1304 (FIGS. 13, 14, [0115], and [0134-0135]).
Examiner rebuts Applicant’s argument that Toro is irrelevant to analyzing assets in a crisis management context seen in Raju. In response to applicant's argument that Toro is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Toro is reasonably pertinent to the particular problem with which the applicant was concerned. Toro offers solutions for the user to conveniently view status information in a concise manner via both a status .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 Notice of References Cited Form for additional prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                         
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171